Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0313570 (Ohtaniuchi).
With respect to claims 1 and 3, Ohtaniuchi teaches a nonaqueous electrolyte comprising at least one of compounds 1-10 (PP 0011) wherein compound 9 may be a cyclohexanecarbonitrile (PP 0104-0105) which reads on the homocyclic compound of instant claim 1.  Compound 4 has the formula: 

    PNG
    media_image1.png
    125
    214
    media_image1.png
    Greyscale

(PP 0083) which reads on the compound (4) of instant claim 3 when n42=0, n43=1, Y41 and Y42=O, Z41 is B, and L41 is a F, and n41=2, which reads on the cyclic dicarbonyl compound of claim 1.  The nonaqueous solvent contains at least one halogenated chain carbonate having the formula:

    PNG
    media_image2.png
    96
    259
    media_image2.png
    Greyscale

wherein each of R41 to R46 independently represent hydrogen group, a halogen group, or a halogenated alkyl group (which allows for non-fluorinated acyclic carbonates, see MPEP 2121.01); and a halogenated cyclic carbonate having the formula:

    PNG
    media_image3.png
    138
    149
    media_image3.png
    Greyscale

Wherein each of R47 to R50 may independently be a hydrogen or halogenated alkyl groups (0125-0127).  Ohtaniuchi fails to exemplify a halogenated cyclic carbonate having the claimed structure, however, form the examples given in PP 0131, one of ordinary skill in the art would be able to immediately envisage a formula having a single halogenated alkyl group. 

Ohtaniuchi teaches that the content of the chain carbonate and the cyclic carbonate may be 0.01 to 50% by mass (PP 0125).  Ohtaniuchi fails to teach the ratio of chain to cyclic carbonates, but teaches they may be used in similar amount, or about 50/50, and would reasonably fall within applicant’s extremely broad range.
With respect to claims 5 and 6, the electrolyte may be used in a lithium ion secondary battery (PP 0146) [reads on the electrochemical device of claim 5].
With respect to claims 7 and 8, the lithium ion secondary battery comprises a positive electrode and a negative electrode (PP 0146-0147).  The positive active material may have the formula LiniMnMOX (PP 0153).  The positive electrode may be on a collector constituted of a metal foil, such as aluminum (PP 0151) which reads on the valve metal of claim 8. 
With respect to claims 9 and 10, a battery pack (module) may be made from the stated batteries (PP 0024). 
With respect to claim 11, Ohtaniuchi fails to teach the volume ratio of chain to cyclic carbonates, but teaches they may be used in similar amount, or about 50/50, which would reasonably fall within applicant’s range.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759